Citation Nr: 0114113	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  97-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic neck strain 
with neurological involvement of both shoulders.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic muscular strain of the lumbar spine superimposed on 
degenerative stiffness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to January 
1959.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In a January 1999 decision, the Board 
remanded the issue of entitlement to service connection for a 
back disorder to the RO for further development.  
Additionally, as a result of the veteran's change in 
residence, the veteran's claims folder was transferred to the 
Portland, Oregon RO.  In a September 1999 rating decision, 
the RO granted entitlement to service connection for chronic 
muscular strain superimposed on degenerative stiffness, 
evaluated as 10 percent disabling, effective from June 13, 
1995.  

In November 1999, the veteran filed a notice of disagreement 
as to the assigned disability evaluation, the assigned 
effective date, and the failure to include service connection 
for his neck and shoulders.  In a January 2000 rating 
decision, the RO determined that an effective date of March 
28, 1994 was warranted for the grant of service connection 
for chronic muscular strain superimposed on degenerative 
stiffness.  Thus, that matter is no longer in appellate 
status.  In an August 2000 rating decision, the RO determined 
that a 20 percent evaluation was warranted for chronic 
muscular strain of the lumbar spine superimposed on 
degenerative stiffness.  In an August 2000 supplemental 
statement of the case, the RO denied entitlement to service 
connection for chronic neck strain with neurological 
impairment of both shoulders.  The veteran filed a timely 
substantive appeal as to that issue in October 2000.  Thus, 
these matters have been returned to the Board for appellate 
consideration.

The Board notes that a December 2000 report of contact in the 
claims folder notes that the veteran had filed a claim in 
November 2000 seeking entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  The referenced November 
2000 claim is not of record, nor has the RO issued a rating 
decision as to that claim.  Thus, the matter of entitlement 
to TDIU benefits is referred to the RO for appropriate 
action.  



REMAND

In regard to the claim of entitlement to an evaluation in 
excess of 20 percent for chronic muscular strain of the 
lumbar spine superimposed on degenerative stiffness, the 
veteran has testified to additional medical evidence which is 
not of record, including a December 2000 private magnetic 
resonance imaging report and x-ray study.  The veteran also 
testified that he did not think the April 1999 VA examiner 
had access to x-ray reports taken at the Fort Whipple 
Outpatient Clinic in Prescott, Arizona.  The Board has 
reviewed the record in this action as well as the April 1999 
VA examination report and concludes that additional 
development of the record is necessary to enable the Board to 
render a final determination as to this issue.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In regard to the claim of entitlement to service connection 
for chronic neck strain with neurological involvement of both 
shoulders, the RO determined in an August 2000 supplemental 
statement of the case that entitlement was not warranted on 
the basis that the claim was not well grounded because there 
was no record of an injury to the upper back, cervical spine, 
or shoulders during active military service.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A review of the record reflects 
that in April 1999, a VA examiner opined that 10 percent of 
the veteran's upper back problems were related to military 
service.  Thus, the examiner found at least some portion of 
the veteran's upper back complaints to be related to his 
military service.  However, he did not delineate which upper 
back symptomatology was related to military service and which 
was not.  Additionally, it appears that there are additional 
treatment records that have not been associated with the 
claims folder.


Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated him since 1997.  After 
securing the necessary permission from 
the veteran, copies of all available 
records, including the x-ray studies 
conducted at the Fort Whipple Outpatient 
Clinic in Prescott, Arizona, and the 
December 2000 private x-ray and magnetic 
resonance imaging report referred to in 
the March 2001 Board hearing, that are 
not already of record should be obtained 
and associated with the claims folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Once the above has been completed, 
the veteran should be afforded a VA 
orthopedic and neurological examination 
of his lower and upper back and shoulders 
to determine the current nature, 
severity, and etiology of the claimed 
disabilities.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  All necessary tests or studies 
should be performed and all findings must 
be reported in detail.  The examiner is 
requested to identify all disorder(s) 
present in the veteran's back, neck, and 
shoulders.  

In regard to the service-connected 
chronic muscular strain of the lumbar 
spine, the examiner is requested to 
express an opinion as to which of the 
following criteria best describes the 
veteran's service-connected disability:

(a) lumbosacral strain with 
characteristic pain on motion; or

(b) lumbosacral strain with muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position; or 

(c) severe lumbosacral strain with 
listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominant based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level which most closely reflects the 
veteran's overall symptomatology and 
level of disability due to his service-
connected chronic muscular strain of the 
lumbar spine.  

The examiner is also requested to report 
the ranges of motion of the lumbar spine, 
with a description of the normal range of 
motion of the lumbar spine.  If 
limitation of motion is found, the 
examiner is asked to express an opinion 
as to whether the veteran's limitation of 
motion is slight, moderate, or severe.  

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit the 
veteran's subjective complaints 
concerning his back and offer an opinion 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including but not limited to, weakness, 
pain, and loss of sensation.  The 
examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to his service-connected chronic 
muscular strain of the lumbar spine.  

Finally, the examiner should comment on 
whether the veteran's service-connected 
disability causes weakened movement, 
excess fatigability, and incoordination.  
The examiner should comment on the 
severity of these manifestations and 
their effect on the veteran's daily life.

In regard to the claim of entitlement to 
service connection for chronic neck 
strain with neurological involvement, the 
examiner is requested to express an 
opinion as to whether chronic neck strain 
with neurological involvement of both 
shoulders, or any portion thereof, is as 
likely as not related to or aggravated by 
the service-connected chronic muscular 
strain of the lumbar spine or any 
incident of military service.  If so, the 
examiner should specify the 
symptomatology felt to be related to or 
aggravated by military service, if 
possible.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

4.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.  

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
an evaluation in excess of 20 percent for 
chronic muscular strain of the lumbar 
spine superimposed on degenerative 
arthritis and entitlement to service 
connection for chronic neck strain with 
neurological involvement of both 
shoulders.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





